DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SMD # 16-005
Re: Clarifying “Free Choice of Provider”
Requirement in Conjunction with State
Authority to Take Action against Medicaid
Providers

April 19, 2016
Dear State Medicaid Director:
The Center for Medicaid and CHIP Services (CMCS) and Center for Program Integrity (CPI) are
issuing this State Medicaid Director Letter to provide guidance to state Medicaid agencies on
protecting the right of Medicaid beneficiaries to receive covered services from any qualified
provider willing to furnish such services when the state exercises its authority to take action
against providers that affects beneficiary access to those providers, including but not limited to
the denial or termination of provider enrollment, or the exclusion of providers from program
participation.
Background
Under section 1902(a)(23) of the Social Security Act, Medicaid beneficiaries generally have the
right to obtain medical services “from any institution, agency, community pharmacy, or person,
qualified to perform the service or services required . . . who undertakes to provide . . . such
services.” This provision is often referred to as the “any willing provider” or “free choice of
provider” provision. Implementing regulations at 42 C.F.R. § 431.51(b)(1) require a state plan
to allow a beneficiary to obtain Medicaid services from any institution, agency, pharmacy,
person, or organization that is (i) qualified to furnish services and (ii) willing to furnish them to
that particular beneficiary. There is an exception for beneficiaries enrolled in certain managed
care plans (to permit such plans to restrict beneficiaries to providers in the managed care plan
network), except that such plans cannot restrict free choice of family planning providers. See
section 1902(a)(23)(B); 42 C.F.R. § 431.51(b)(1); 42 C.F.R. Part 438.
State Authority to Establish Provider Qualifications
The “free choice of provider” provision does not infringe on states’ traditional role of setting
“reasonable standards relating to the qualifications of providers.” 42 C.F.R. § 431.51(c)(2).
States must propose any standards relating to the qualifications of providers during the

Page 2 – State Medicaid Director

Medicaid state plan approval process, as specified in section 1902(a)(22) of the Act. Because
the “free choice of provider” provision guarantees Medicaid beneficiaries the right to see any
willing and “qualified” provider of their choice, this provision limits a state’s authority to
establish qualification standards, or take certain actions against a provider, unless those
standards or actions are related to the fitness of the provider to perform covered medical
services—i.e., its capability to perform the required services in a professionally competent,
safe, legal, and ethical manner—or the ability of the provider to appropriately bill for those
services. Such reasons may not include a desire to target a provider or set of providers for
reasons unrelated to their fitness to perform covered services or the adequacy of their billing
practices. The failure of a state to apply otherwise reasonable standards in an evenhanded
manner may suggest such targeting. For instance, if a state were to take certain actions against
one provider or set of providers, but not other similarly situated providers, it would raise
questions as to whether the state is impermissibly targeting disfavored providers.
Moreover, when invoking standards that are validly related to a provider’s “qualifications,” the
“free choice of provider” provision ensures that a state may not deny Medicaid beneficiaries
the right to see the provider of their choice unless there is a sufficient basis. A state’s action
against a provider affecting beneficiary access to the provider must be supported by evidence
of fraud or criminal action, material non-compliance with relevant requirements, or material
issues concerning the fitness of the provider to perform covered services or appropriately bill
for them. Taking such action against a provider without such evidence would not be in
compliance with the free choice of provider requirement. If a state does not have evidence
supporting its finding that a provider failed to meet a state standard, that provider remains
“qualified to furnish” Medicaid services. 42 C.F.R. § 431.51(b)(1)(i).
The “free choice of provider” provision is specific with respect to the free choice of family
planning providers. Consistent with the reasonable standards guidance above, states may not
deny qualification to family planning providers, or take other action against qualified family
planning providers, that affects beneficiary access to those providers—whether individual
providers, physician groups, outpatient clinics or hospitals—solely because they separately
provide family planning services or the full range of legally permissible gynecological and
obstetric care, including abortion services 1 (not funded by federal Medicaid dollars, consistent
with the federal prohibition), as part of their scope of practice.
Conclusion

Federal Medicaid funding of abortion services is not permitted under federal law except in certain extraordinary
circumstances (in cases of rape, incest, or when the life of the woman would be in danger).

1

Page 3 – State Medicaid Director

Pursuant to § 431.51(b)(1)(i), states may establish provider standards or take action against
Medicaid providers that affects beneficiary access to those providers only (1) based on reasons
relating to the fitness of the provider to perform covered medical services or to appropriately
bill for those services, and (2) with supporting evidence of the provider’s failure to meet the
state’s reasonable provider standards. This is consistent with longstanding CMS policy that
Medicaid beneficiaries are provided with competent care by qualified providers and have the
same ability to choose among available providers as those with private coverage.
Providing the full range of women’s health services neither disqualifies a provider from
participating in the Medicaid program, nor is the provision of such services inconsistent with
the best interests of the beneficiary, and shall not be grounds for a state’s action against a
provider in the Medicaid program.
CMS is available to work closely with each state to ensure compliance with Medicaid’s “free
choice of provider” provision while at the same time preserving states’ authority to take
appropriate actions against providers in their Medicaid programs. If you have any questions
regarding this information, please contact Kirsten Jensen, CMCS Director Division of Benefits
and Coverage, 410-786-8146.
Sincerely,
/s/
Vikki Wachino
Director
cc:

National Association of Medicaid Directors
National Academy for State Health Policy
National Governors Association
American Public Human Services Association
Association of State Territorial Health Officials
Council of State Governments
National Conference of State Legislatures

